        Case 1:19-cv-02025-TJK Document 17-3 Filed 01/28/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF COLUMBIA

MALIBU MEDIA, LLC,                              )
                                                )
       Plaintiff,                               )   Civil Case No. 1:19-cv-02025-TJK
                                                )
v.                                              )
                                                )
PHILIP ASHLOCK,                                 )
                                                )
       Defendant.                               )
                                                )

 ORDER ON PLAINTIFF’S MOTION FOR ALTERNATE SERVICE ON DEFENDANT
                          PHILIP ASHLOCK

       THIS CAUSE came before the Court upon Plaintiff’s Motion for Alternate Service on

Defendant Philip Ashlock the (“Motion”), pursuant to Fed. R. Civ. P. 4(e)(1), and District of

Columbia Rule of Civil Procedure 4(c)(4). This is a case for copyright infringement arising under

United States Copyright Act of 1976, as amended, 17 U.S.C. §§ 101 et seq. The Court being duly

advised in the premises does hereby:

       ORDER AND ADJUDGE:

       1. Plaintiff’s Motion is granted.

       2. Plaintiff is permitted to serve Defendant Philip Ashlock by alternate service, including

           sending a copy of the Amended Complaint and Summons by registered or certified

           mail, return receipt requested, and delivery restricted to the addressee at the Last

           Known Address, 2013 New Hampshire Avenue, N.W., Apt. 701., Washington, D.C.

           20009.

       3. Plaintiff shall have twenty-one (21) days from the date of this Order to serve Defendant

           Ashlock by alternate service.
 Case 1:19-cv-02025-TJK Document 17-3 Filed 01/28/20 Page 2 of 2




4. Defendant shall have twenty-one (21) days from acknowledgement of the receipt of

   mail to file an Answer or other responsive pleading with this Court.

5. If the Defendant fails to do so, he will be subject to Default.

SO ORDERED this ___ day of ________________, 2020.



                               By: ____________________________________
                                    UNITED STATES DISTRICT JUDGE




                                          2
